Citation Nr: 0404111	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for post-
traumatic stress disorder (PTSD). 


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).  The veteran 
claims that while serving on the USS Lawe (DD 763), in 1977 
his best friend had his arm severely injured and nearly 
traumatically amputated with a 16 inch grinder.  He claims 
that as a result of his participation in this incident, he 
now has sleeplessness, depression, and PTSD.  

The veteran has been referred several times for psychiatric 
consultations during his treatment with VA which has been 
primarily for symptoms of multiple sclerosis.  In May 1995, 
he was diagnosed with dysthymic disorder secondary to 
multiple sclerosis.  In June 1996, the diagnosis was 
dysthymic disorder.  In March 1999, the diagnosis was chronic 
anxiety and depression, probably dysthymic.  He was treated 
in January 2000 for dysthymic disorder and depression 
secondary to multiple sclerosis, and noted to be on Prozac.  
In January 2001, the impression was generalized anxiety 
disorder with panic attacks.  

In an August 2001 VA mental health progress note, the veteran 
was noted to have talked about a traumatic event which 
occurred during service when he witnessed his best friend 
being injured.  The veteran indicated that he never knew the 
outcome of the incident.  The diagnosis, rendered by a social 
worker, was dysthymic disorder.

In September 2001, the veteran described flashbacks about an 
incident in 1977 when he watched a fight between somebody and 
his friend who was severely hurt in the fight.  The veteran 
reported nightmares.  The assessment was generalized anxiety 
disorder with panic attacks.  

In February 2002, the veteran was referred to the psychiatric 
clinic at the VA Medical Center (VAMC) in Boise for the 
purpose of establishing care.  He related exposure to trauma 
in service when a close friend of his was attacked by another 
serviceman who almost cut off his friend's arm.  Since then 
he had been experiencing anxiety and depression and symptoms 
suggestive of PTSD including nightmares and intrusive 
thoughts.  On mental status examination, the veteran claimed 
that he felt stressed most of the time, and remained tense.  
He could not associate his anxiety to any specific situation.  
The impression of the examiner was that the veteran had 
symptoms suggestive of generalized anxiety and chronic 
depression.  

The veteran was denied service connection for PTSD because he 
has never been diagnosed with PTSD, although he has been 
receiving ongoing treatment through VA for psychiatric 
complaints, including symptoms of anxiety and depression as 
well as nightmares, and flashbacks which he has related to a 
stressful incident in service.  The Board is unable to 
determine from the medical evidence whether the veteran has 
PTSD.  An examination should be scheduled and an opinion 
requested as to whether or not the veteran has PTSD and if so 
whether it is related to the veteran's claimed stressor in 
service.  Because it is not shown or even alleged that the 
stressor identified by the veteran is combat related, its 
occurrence must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  This 
should be done, but only if examination results in a 
diagnosis of PTSD related to the veteran's claimed stressor.  

Additionally, the Board notes that the appellant has not been 
apprised of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) VCAA.  The RO should 
ensure compliance with the duty to notify and assist 
provisions of the (VCAA), to include notifying the claimant 
of the evidence needed to substantiate his claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003).  The RO should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. § 
5103(b).  The RO's attention is directed 
to Quartuccio v. Principi, supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the claimant 
which evidence the VA will obtain and 
which evidence the claimant is expected 
to present.

In so doing, the RO should take every 
action necessary to assist in determining 
whether the veteran has PTSD, and if so, 
whether his claimed stressor in service 
may be verified.

2.  The RO should request all current 
records of treatment for the veteran from 
May 2002 to the present from the VA 
Medical Center in Boise, Idaho.  

3.  After completion of the above, the 
veteran should be scheduled for a 
psychiatric examination at the 
appropriate VA facility.  The examiner 
should review the claims file and give an 
opinion as to whether or not the veteran 
has PTSD, and if so whether it is linked 
to the veteran's claimed stressor of 
witnessing the injury to his friend in 
service.  

4.  If and only if the above examination 
results in a diagnosis of PTSD related to 
the veteran's claimed stressor, the RO 
should attempt to corroborate the 
veteran's claimed stressor, with the 
information provided by the veteran.  
Prepare a letter asking the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressor.  The veteran served 
aboard the U.S.S. William C. Lawe (DD 
763).  Provide USASCRUR with a 
description of the alleged stressor 
identified by the veteran: helping a 
badly injured shipmate off the ship to an 
ambulance following an industrial 
accident or fight in 1977.  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  The 
veteran's stressor statement is 
identified in the claims file with a pink 
tab.  Inform the veteran that he may 
submit a supporting statement from anyone 
who can corroborate his claimed stressor 
in service, such as a fellow shipmate.

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD with 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in June 2002.

6.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the June 2002 
SOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the veteran 
until he is otherwise notified by the RO. By this action, the 
Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




